                      Case 3:18-cv-01871-HZ       Document 18       Filed 02/11/19    Page 1 of 8




         Dayna E. Underhill, OSB #926004
         E-mail: dayna.underhill@hklaw.com
         Calon N. Russell, OSB # 94910
         E-mail: calon.russell@hklaw.com
         HOLLAND & KNIGHT LLP
         2300 US Bancorp Tower
         111 SW Fifth Avenue
         Portland, OR 97204
         Telephone: 503.243.2300
         Fax: 503.241.8014

         Attorneys for Theodore L. Vallas




                                         UNITED STATES DISTRICT COURT

                                                 DISTRICT OF OREGON

                                                 PORTLAND DIVISION

         ADI ACQUISITION CO., LLC,
                                                                  Case No. 3:18-CV-01871-HZ
                          Plaintiff,
                                                                  DEFENDANT’S ANSWER AND
                 v.                                               AFFIRMATIVE DEFENSES

         THEODORE L. VALLAS

                          Defendant.


                 For his Answer and Affirmative Defenses, Defendant Theodore L. Vallas, by and through

         undersigned counsel, admits, denies and alleges as follows in response to the complaint of Plaintiff

         ADI Acquisition Co., LLC.

                                                   INTRODUCTION

                 1.       Defendant admits that this is an action to enforce a personal guaranty and that any

         documents referenced in Plaintiff’s Complaint speak for themselves. Defendant denies the

         remaining allegations in paragraph 1.

Page 1   -    DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES                             HOLLAND & KNIGHT LLP
                                                                                        2300 US Bancorp Tower
                                                                                         111 SW Fifth Avenue
                                                                                          Portland, OR 97204
                                                                                       Telephone: 503.243.2300

         #63192095_v2
                      Case 3:18-cv-01871-HZ      Document 18       Filed 02/11/19     Page 2 of 8




                                                       PARTIES

                 2.       Defendant admits that Plaintiff is an Oregon limited liability company. Defendant is

         without knowledge or information sufficient to form a belief as to the truth of the remaining

         allegations of paragraph 2, and on that basis, denies the remaining allegations in paragraph 2.

                 3.       Defendant admits the allegation in paragraph 3.

                                            JURISDICTION AND VENUE

                 4.       Paragraph 4 contains legal averments which do not require admission or denial.

                 5.       Paragraph 5 contains legal averments which do not require admission or denial.

                 6.       Paragraph 6 contains legal averments which do not require admission or denial.

                 7.       Paragraph 7 contains legal averments which do not require admission or denial.

                                                UNDERLYING FACTS

                 8.       Defendant admits the existence of a Note dated March 20, 2018 between Carlsbad-

         Palomar Airlines, Inc., (“Maker”) and Plaintiff, a copy of which is attached as Exhibit 1 to Plaintiff’s

         Complaint (“Note”). The Note speaks for itself. Unless otherwise admitted, the allegations of

         paragraph 8 are denied.

                 9.       Defendant admits that he executed a Personal Guaranty dated March 20, 2018, a copy

         of which is attached as Exhibit 2 to Plaintiff’s complaint. The Personal Guaranty speaks for itself.

         Unless otherwise admitted, the allegations of paragraph 9 are denied.

                 10.      Defendant admits the existence of a Personal Guaranty dated March 20, 2018, a copy

         of which is attached as Exhibit 2 to Plaintiff’s complaint. The Personal Guaranty speaks for itself.

         Unless otherwise admitted, the allegations of paragraph 10 are denied.




Page 2   -    DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES                             HOLLAND & KNIGHT LLP
                                                                                        2300 US Bancorp Tower
                                                                                         111 SW Fifth Avenue
                                                                                          Portland, OR 97204
                                                                                       Telephone: 503.243.2300

         #63192095_v2
                    Case 3:18-cv-01871-HZ       Document 18       Filed 02/11/19     Page 3 of 8




                   11.   Defendant admits the existence of a Personal Guaranty dated March 20, 2018, a copy

         of which is attached as Exhibit 2 to Plaintiff’s complaint. The Personal Guaranty speaks for itself.

         Unless otherwise admitted, the allegations of paragraph 11 are denied.

                   12.   Paragraph 12 contains legal averments which do not require admission or denial. To

         the extent an answer is required, Defendant denies the allegations in paragraph 12.

                   13.   Defendant admits that Plaintiff sent a letter to Maker and Defendant on May 14,

         2018. That letter speaks for itself. Unless otherwise admitted, the allegations of paragraph 13 are

         denied.

                   14.   Defendant admits that interest payments were made to Plaintiff in the amounts and at

         the times alleged in paragraph 14. Unless otherwise admitted, the allegations of paragraph 14 are

         denied.

                   15.   Paragraph 15 contains legal averments which do not require admission or denial. To

         the extent an answer is required, Defendant denies the allegations in paragraph 15.

                                                CAUSE OF ACTION

                                                (Breach of Guaranty)

                   16.   Defendant incorporates the answers to Paragraphs 1-15 above.

                   17.   Paragraph 17 contains legal averments which do not require admission or denial. To

         the extent an answer is required, Defendant denies the allegations in paragraph 17.

                   18.   Paragraph 18 contains legal averments which do not require admission or denial. To

         the extent an answer is required, Defendant denies the allegations in paragraph 18.

                                                GENERAL DENIAL

                   19.   Except as specifically admitted above, Defendant denies each and every allegation of

         Plaintiff’s Complaint.


Page 3   -    DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES                            HOLLAND & KNIGHT LLP
                                                                                       2300 US Bancorp Tower
                                                                                        111 SW Fifth Avenue
                                                                                         Portland, OR 97204
                                                                                      Telephone: 503.243.2300

         #63192095_v2
                      Case 3:18-cv-01871-HZ       Document 18       Filed 02/11/19     Page 4 of 8




                                              AFFIRMATIVE DEFENSES

                                                First Affirmative Defense
                                               (Anticipatory Repudiation)

                 1.       The Note was executed in connection with a Stock Purchase Agreement (“SPA”)

         between Maker and Plaintiff, dated December 22, 2017, with addendums dated February 27, 2018

         and March 20, 2018. The SPA pertained to the sale of Aerodynamics, Incorporated. Plaintiff

         anticipatorily repudiated the SPA by failing to perform under the SPA in connection with Plaintiff’s

         obligation to pay Aerodynamics Inc.’s attorney fees. Plaintiff’s repudiation discharged any

         contractual obligations owed by Maker under the Note, thereby discharging any obligations owed by

         Defendant under the Guaranty. To the extent required by law, Defendant is ready, able and willing

         to pay the amount sought by Plaintiff under the Personal Guaranty, if and when Plaintiff’s

         repudiation is cured or as so ordered.

                                               Second Affirmative Defense
                                                  (Breach of Contract)

                 2.       In support of this affirmative defense, Defendant incorporates by reference the

         allegations in the first affirmative defense.

                                               Third Affirmative Defense
                                                 (Unjust Enrichment)

                 3.       In support of this affirmative defense, Defendant incorporates by reference the

         allegations in the first affirmative defense and additionally states that it would be unjust to allow

         Plaintiff to obtain and/or retain the benefits conferred by the SPA, Note and Guaranty absent full

         performance by Plaintiff under the same. Plaintiff is aware of the benefits conferred on it by these

         agreements.

         ///

         ///

Page 4   -     DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES                             HOLLAND & KNIGHT LLP
                                                                                         2300 US Bancorp Tower
                                                                                          111 SW Fifth Avenue
                                                                                           Portland, OR 97204
                                                                                        Telephone: 503.243.2300

         #63192095_v2
                      Case 3:18-cv-01871-HZ       Document 18      Filed 02/11/19     Page 5 of 8




                                               Fourth Affirmative Defense
                                                (Failure of Consideration)

                 4.       In support of this affirmative defense, Defendant incorporates by reference the

         allegations in the first affirmative defense.

                                               Fifth Affirmative Defense
                                      (Invalid Contract due to Unconscionability)

                 5.       Plaintiff took advantage of the circumstances under which the Note and Guaranty

         were negotiated and drafted the terms of the Note and Guaranty to be unconscionably one-sided and

         oppressive. Defendant was 96 years old when negotiations related to the SPA began, and Plaintiff

         knew that Maker and Defendant were under substantial time constraints for purposes of finalizing

         the Note and Guaranty.

                                                Sixth Affirmative Defense
                                                         (Duress)

                 6.       In support of this affirmative defense, Defendant incorporates by reference the

         allegations in the fifth affirmative defense.

                                            Seventh Affirmative Defense
                            (Invalid Contract due to Fraud, Deceit, or Misrepresentation)

                 7.       On information and belief, Plaintiff fraudulently concealed from Defendant facts

         material to the SPA, Note and Guaranty, including facts regarding the financial status and legal

         issues facing Aerodynamics, Inc. Plaintiff’s concealment involved misrepresentations and/or

         omissions, and was done knowingly for purposes of inducing Defendant and related parties to enter

         into the SPA, Note and Guaranty. On information and belief, during the period prior to execution of

         the Note/Guaranty, Plaintiff concealed information related to payment of Aerodynamics, Inc.’s legal

         fees and non-payment of Aerodynamics, Inc.’s vendor contracts. Defendant was unaware of




Page 5   -    DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES                             HOLLAND & KNIGHT LLP
                                                                                        2300 US Bancorp Tower
                                                                                         111 SW Fifth Avenue
                                                                                          Portland, OR 97204
                                                                                       Telephone: 503.243.2300

         #63192095_v2
                      Case 3:18-cv-01871-HZ       Document 18         Filed 02/11/19    Page 6 of 8




         Plaintiff’s misrepresentations and omissions. Defendant relied, and had a right to rely, on Plaintiff’s

         misrepresentations and/or omissions made in negotiating the SPA, Note and Guaranty.

                                             Eighth Affirmative Defense
                               (Invalid Contract due to Unclean Hands/In Pari Delicto)

                 8.       In support of this affirmative defense, Defendant incorporates by reference the

         allegations in the seventh affirmative defense.

                                              Ninth Affirmative Defense
                                   (Breach of Duty of Good Faith and Fair Dealing)

                 9.       In support of this affirmative defense, Defendant incorporates by reference the

         allegations in the first and seventh affirmative defenses.

                                               Tenth Affirmative Defense
                                               (Failure to State a Claim)

                 10.      Plaintiff has failed to state a claim upon which relief may be granted.

                                    Non-Waiver of Additional Affirmative Defenses

                 11.      For purposes of avoiding waiver, and based on the above allegations, Defendant

         asserts the following affirmative defenses: failure of condition precedent; breach of warranty; failure

         to mitigate; estoppel, waiver, accord and satisfaction, statute of frauds, right of offset, incapacity,

         mistake, impracticability, frustration of purpose. To the extent permitted by law, Defendant reserves

         the right to assert additional affirmative defenses and additional facts in support of the above

         affirmative defenses.

         ///

         ///

         ///




Page 6   -     DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES                              HOLLAND & KNIGHT LLP
                                                                                          2300 US Bancorp Tower
                                                                                           111 SW Fifth Avenue
                                                                                            Portland, OR 97204
                                                                                         Telephone: 503.243.2300

         #63192095_v2
                    Case 3:18-cv-01871-HZ       Document 18       Filed 02/11/19    Page 7 of 8




                 WHEREFORE, Defendant prays for the following:

                 A.     Entry of judgment for Defendant and against Plaintiff;

                 B.     An award of costs and expenses incurred in defending this action; and

                 C.     Such other and further relief as the Court deems just and proper.


         Dated: February 11, 2019

                                                             Respectfully submitted,

                                                             HOLLAND & KNIGHT LLP


                                                             By: s/ Dayna E. Underhill
                                                                 Dayna E. Underhill, OSB #926004
                                                                 E-mail: dayna.underhill@hklaw.com
                                                                 Calon N. Russell, OSB # 94910
                                                                 E-mail: calon.russell@hklaw.com
                                                                 2300 US Bancorp Tower
                                                                 111 SW Fifth Avenue
                                                                 Portland, OR 97204
                                                                 Telephone: 503.243.2300
                                                                 Fax: 503.241.8014
                                                                 Attorneys for Defendant Theodore L. Vallas




Page 7   -    DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES                           HOLLAND & KNIGHT LLP
                                                                                      2300 US Bancorp Tower
                                                                                       111 SW Fifth Avenue
                                                                                        Portland, OR 97204
                                                                                     Telephone: 503.243.2300

         #63192095_v2
                    Case 3:18-cv-01871-HZ        Document 18       Filed 02/11/19      Page 8 of 8




                                             CERTIFICATE OF SERVICE

              I hereby certify that I caused the foregoing DEFENDANT’S ANSWER AND
         AFFIRMATIVE DEFENSES to be served on the following person[s]:

                 Ava L. Schoen
                 TONKON TORP LLP
                 1600 Pioneer Tower
                 888 SW Fifth Avenue, Suite 1600
                 Portland, OR 97204
                 Email: ava.schoen@tonkon.com
                 Telephone: 503.802.2143
                 Fax: 503.972.3843

                 Attorney for Plaintiff


         by the following indicated method or methods:

                by CM/ECF electronically mailed notice from the Court on the date set forth below.

                by mailing full, true and correct copies thereof in sealed, first class postage prepaid
                 envelopes, addressed to the parties and/or their attorneys as shown above, to the last-known
                 office addresses of the parties and/or attorneys, and deposited with the United States Postal
                 Service at Portland, Oregon, on the date set forth below.

                by causing full, true, and correct copies thereof to be hand-delivered to the parties and/or
                 their attorneys at their last-known office addresses listed above on the date set forth below.

                by sending full, true, and correct copies thereof, via overnight courier in sealed, prepaid
                 envelopes, addressed to the parties and/or their attorneys as shown above, to the last-known
                 office addresses of the parties and/or their attorneys, on the date set forth below.

                by faxing full, true, and correct copies thereof to the fax machines which are the last-known
                 fax numbers for the parties’ and/or attorneys’ offices, on the date set forth below.

                 DATED February 11, 2019.



                                                            s/ Dayna E. Underhill
                                                            Dayna E. Underhill




Page 1   -    CERTIFICATE OF SERVICE                                                  HOLLAND & KNIGHT LLP
                                                                                        2300 US Bancorp Tower
                                                                                         111 SW Fifth Avenue
                                                                                          Portland, OR 97204
                                                                                       Telephone: 503.243.2300

         #63192095_v2
